



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Ghorashi, 2016 ONCA 664

DATE: 20160908

DOCKET: C60098

MacPherson, Pepall and Pardu JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Fakhrolsadat Ghorashi

Appellant

Fakhrolsadat Ghorashi, in person

Yoni S. Rahamin, duty counsel

Hannah Freeman, for the respondent

Heard: September 6, 2016

On appeal from the conviction entered on October 30, 2014
    and the sentence imposed on February 10, 2015 by Justice D. Grace of the
    Superior Court of Justice, sitting without a jury.

APPEAL BOOK ENDORSEMENT

[1]

The appellant was convicted of operating a motor vehicle in a manner
    dangerous to the public thereby causing bodily harm.  She received a one month
    sentence.  She appeals from conviction and sentence.

[2]

The trial judge was able to rely on a video camera that recorded what
    occurred in the taxi and on two eye witnesses.  He concluded that on three
    occasions, the taxi was set in motion by the appellant despite the fact that
    the rear door was open, the victim was sitting just inside with no seatbelt,
    and was in a drunken state.  He found that the appellant knew the victim was
    trying to exit as the appellant drove away and that her actions caused the
    victim to lose her balance, fall and sustain the injuries depicted in the
    photographs introduced into evidence.

[3]

The record fully supported these factual findings.

[4]

The trial judge made no legal error.  He did not misapprehend the
    evidence and clearly considered the manner of the appellants driving.

[5]

Before this court, the appellant did not press the request for leave to
    appeal sentence but in any event the sentence was fit.

[6]

The appeal of her conviction is dismissed.  Leave to appeal sentence is
    granted but the sentence appeal is dismissed.


